Citation Nr: 1443796	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to his service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his OSA in November 2013, in which the examiner was asked to opine both as to causation and aggravation as a result of the Veteran's service-connected psychiatric disorder, to include the medications he was taking to treat that disability.  The examiner did not address the aggravation portion of that opinion.  The Board additionally notes that the examiner was a physician's assistant, and not a sleep specialist.  In light of the complex nature of the Veteran's contentions, and the lack of a proper opinion, the Board finds that a new VA medical opinion is necessary from a sleep specialist/physician specializing in sleep disorders/OSA.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his OSA, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Provide the claims file to a sleep specialist/physician specializing in sleep disorders/OSA, for an opinion regarding whether the Veteran's OSA is related to service or his service-connected psychiatric disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  If an additional examination is deemed necessary by the examiner that examination should be scheduled.

Following review of the claims file, the examiner should opine as to the following:

(a) Whether the Veteran's OSA more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or otherwise related to military service.  

In so discussing, the examiner should address the Veteran's lay statements regarding symptomatology suffered during service-including tiredness, lethargy, sleepiness, restless sleep patterns, snoring, and decreased ability to perform physical activities such as running-beginning in 1998, as well as statements from his roommate, Z.D., and ex-girlfriend, H.L., during service regarding symptomatology that they witnessed during that time.  The examiner should additionally address the Veteran's statements regarding continuity of symptomatology since that time and after discharge from service until 2007, when he was first diagnosed with OSA.  

(b) If a relationship to service is not shown based on a direct basis as above, the examiner should then opine whether the Veteran's OSA more likely, less likely, or at least as likely as not, is caused by or the result of his service-connected psychiatric disability, to include the medications he takes in conjunction with that disability such as Zoloft, trazodone, and buspar.

(c) Finally, the examiner should also opine whether the Veteran's OSA is more likely, less likely, or at least as likely as not, aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected psychiatric disability, to again include medications he takes in conjunction with that disability such as Zoloft, trazodone, and buspar.

In conjunction with opinions (b) and (c) above, the examiner should specifically address the Veteran's contentions that his psychiatric disability, and particularly his taking of Zoloft in connection with treatment for that disability, either caused or worsened his sleep apnea.  The examiner should address the Veteran's statements that his symptomatology onset approximately a month after beginning to take Zoloft in 1998.

The examiner should additionally address the Veteran's father, I.A.'s (a respiratory therapist and sleep technologist), statement, as well as the statements from two pharmacists, A.E. and M.B., which have been associated with the claims file.  The conclusions and opinions contained therein should be particularly discussed with regards to whether the Veteran's psychiatric symptomatology, to include alcohol abuse, and/or his medications for treatment of that disability, either caused or aggravated his OSA.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for OSA, to include as secondary to his service-connected psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



